DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 3/9/2021, with respect to rejection of claims 1-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks filed 3/9/2021, with respect to rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0064578) have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0064578) has been withdrawn. 

Applicant’s arguments, see Remarks filed 3/9/2021, with respect to rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0064578) in view of Bhat (US 2012/0315551) have been fully considered and are persuasive.  The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0064578) in view of Bhat (US 2012/0315551) has been withdrawn. 

The examiner notes that the applicants have not provided any arguments in response to any of the nonstatutory double patenting rejections.  In view of the claim amendments filed 3/9/2021, some of the nonstatutory double patenting rejections are maintained (see below).
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,826,124. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
claim 1 of U.S. Patent No. 10,826,124 discloses an electrolyte comprising additive A having Formula I-1 and/or Formula I-3 and additive B being a sulfonate compound which anticipates instant claim 1; 
claims 2-4 of U.S. Patent No. 10,826,124 are the same as instant claims 2-4; 
claims 12-13 of U.S. Patent No. 10,826,124 disclose an amount of additive A that is within the range in instant claim 5;
claim 5 of U.S. Patent No. 10,826,124 is the same as instant claim 6;
claim 6 of U.S. Patent No. 10,826,124 discloses sultone compounds II-1 and II-2 that are the same as sultone compounds II-1 and II-2 in instant claim 7;
claims 14-15 of U.S. Patent No. 10,826,124 disclose an amount of additive B that is within the range in instant claim 8;
claim 1 of U.S. Patent No. 10,826,124 discloses an additive C being a halogenated cyclic carbonate compound and claim 7 of U.S. Patent No. 10,826,124 discloses the halogenated cyclic carbonate compound is represented by Formula III which anticipates instant claims 9-10;
claims 16-17 of U.S. Patent No. 10,826,124 discloses an amount of additive C that is within the range in instant claim 11;
claims 9-11 of U.S. Patent No. 10,826,124 are the same as instant claims 12-14; 
claim 1 of U.S. Patent No. 10,826,124 discloses m, n and k are 1 or 2 which anticipated instant claim 15;
claim 3 of U.S. Patent No. 10,826,124 discloses R1, R3 and R4 are identical in Formula I-1 which anticipates instant claim 16;
claim 4 of U.S. Patent No. 10,826,124 discloses R1, R3 and R4 are hydrogen in Formula I-1 which anticipates instant claim 17;
claims 12-13 of U.S. Patent No. 10,826,124 disclose an amount of additive A that is within the range in instant claim 18;
claims 14-15 of U.S. Patent No. 10,826,124 disclose an amount of additive B that is within the range in instant claim 19; and
claims 16-17 of U.S. Patent No. 10,826,124 discloses an amount of additive C that is within the range in instant claim 20.

Claims 1-6, 8-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,862,170. Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim 1 of U.S. Patent No. 10,862,170 discloses an electrolyte comprising additive  having Formula I-1 and/or Formula I-3 and claim 8 of U.S. Patent No. 10,862,170 discloses an additive A being a sulfonate compound which anticipates instant claim 1; 
claims 2 and 4-5 of U.S. Patent No. 10,862,170 are the same as instant claims 2-4; 
claim 6 of U.S. Patent No. 10,862,170 discloses an amount of the multi-cyano six-membered N-heterocyclic compound that is the same as the range in instant claim 5;
claim 7 of U.S. Patent No. 10,862,170 is the same as instant claim 6;
claim 9 of U.S. Patent No. 10,862,170 disclose an amount of additive A that overlaps with the range in instant claim 8;
claim 8 of U.S. Patent No. 10,862,170 discloses an additive A being an unsaturated bond-containing cyclic carbonate compound which anticipates instant claim 9;
claim 9 of U.S. Patent No. 10,862,170 disclose an amount of additive A that overlaps with the range in instant claim 11;
claim 1 of U.S. Patent No. 10,862,170 discloses a battery comprising a positive electrode plate, a negative electrode plate, and a separator in between which anticipates instant claim 12;
claim 10 of U.S. Patent No. 10,862,170 discloses a lithium-ion battery which anticipates instant claim 13;
claim 11 of U.S. Patent No. 10,862,170 is substantially similar to instant claim 14; 
claims 3-4 of U.S. Patent No. 10,862,170 is the same as instant claims 15-17;
claim 6 of U.S. Patent No. 10,862,170 disclose an amount of the multi-cyano six-membered N-heterocyclic compound that overlaps with the range in instant claim 18;
claim 9 of U.S. Patent No. 10,862,170 disclose an amount of additive A that overlaps with the range in instant claim 19; and
claim 9 of U.S. Patent No. 10,862,170 disclose an amount of additive A that overlaps with the range in instant claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/17/2021